IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


THERESA M. WOLFE, ADMINISTRATRIX : No. 221 WAL 2015
OF THE ESTATE OF KEVIN T. WOLFE, :
                                 :
               Petitioner        : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
                                 :
          v.                     :
                                 :
                                 :
ROBERT ROSS,                     :
                                 :
               Respondent        :
                                 :
                                 :
          v.                     :
                                 :
                                 :
STATE FARM FIRE AND CASUALTY     :
COMPANY,                         :
                                 :
               Respondent        :


                                        ORDER
PER CURIAM

      AND NOW, this 4th day of November, 2015, the Petition for Allowance of Appeal

is GRANTED. The issues, as stated by Petitioner, are:
      (1)    Whether a clause in a homeowner’s insurance policy, excluding coverage
             for liability for bodily injury “arising out of the ownership, maintenance [or]
             use . . . of a motor vehicle owned or operated by . . . any insured” is
             ambiguous where the homeowner’s liability is based solely upon his
             negligence in supplying alcohol to an underage person, and no insured
             committed any tortious act related to any vehicle.

      (2)   Whether the independent concurrent cause rule should be adopted as the
            law of Pennsylvania.